DETAILED ACTION
This action is in response to the amendment filed 11/13/2020.
Claims 16-36 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. Applicant argues on page 10 that Marano fails to teach or suggest “in response to connecting to the second electronic device, identify which application is being executed on the electronic device”.  Applicant is of the opinion that as Marano teaching a mobile device determines which type of external display is connected and generates a user interface, this is not “identifying which application is being executed”.
The examiner respectfully disagrees.
As stated in the Non-Final Rejection filed 8/20/2020, as Marano further teaches in paragraphs [0126] and [0127], a native application receives an identification of an external display.  This is interpreted as the native application being “identified” in that a native device must “identify” the native application before information about an external display may be sent.  As the external display is connected for this to occur, this is 
Regarding applicant’s arguments directed to the identification via a processor, as all of the functionality of Marano is performed by a device (such as Marano shows in Fig. 1B), this is interpreted as the steps being executed by the processor.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-19, 22-31, and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2013/0288597), hereinafter Kumar, in view of Marano et al. (US 2010/0138780), hereinafter Marano.

As per claim 16, Kumar teaches the following:
an electronic device, (see Fig. 1, 100), comprising: 
a display, (see Fig. 4, 430); 
a communication system, (see Fig. 1, 140); and 
a processor, (see Fig. 4, 410), configured to: 
connect, through the communication system, to a second electronic device controlled by the electronic device.  See Fig. 1, receiving device 150, and Fig. 2, 210-230, for connection from source device to receiving device, 
in response to connecting to the second electronic device, identify which application is being executed on the electronic device.  As Kumar teaches in paragraph [0048], “Once the NFC link 315 is established, the two devices display the same content”.  Further see Kumar’s paragraphs [0037] and [0038], where a data item is shared “in response to” a NFC link being established, and paragraph [0039], where the NFC tag is generated and transmitted automatically, and 
based on the identified application, transmit at least one screen comprising at least one of a first screen and at least one second screen of the executing application to the second electronic device.  As Kumar shows in Fig. 3, and corresponding paragraph [048], primary content 332 is displayed along with additional content items 334.  
However, Kumar does not explicitly teach of identifying an application being executed.  In a similar field of endeavor, Marano teaches of a method of displaying information of a mobile device on an external display (see Marano abstract).  As Marano further teaches in paragraphs [0126] and [0127], and corresponding Fig. 6, a resource (application) generates a first user interface for display on a mobile device.  Upon the resource receiving an identification of an external display (mobile device connecting to external display device), the resource generates a second user interface for display on the external display.  Therefore, the resource (application) is “identified” in that the resource is sent the notification because it is executing.


Regarding claim 17, modified Kumar teaches the device of claim 16 as described above.  While Kumar teaches in corresponding paragraph [048] that content displayed on the external display is related, Kumar does not expliclity teach of the first and second screen being among a plurality of screens being from the executing application. Marano teaches the following:
the processor is further configured to determine the first screen among a plurality of screens of the executing application and determine the at least one second screen among the plurality of the executing application, and wherein the transmitted at least one screen includes the slave screen.  As Marano teaches in paragraph [0124], and corresponding Fig. 5C, a single executing application may produce a plurality of user interfaces, where an external display may display additional screens of the executing application.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the primary and secondary screens of Kumar, with the multiple screens of an executing application of Marano.  One of ordinary skill would have been motivated to have made such modification because as Marano 

Regarding claim 18, modified Kumar teaches the device of claim 17 as described above.  Kumar further teaches the following:
the at least one screen further includes the first screen.  As Kumar shows in Fig. 3, primary content 332 (master screen) is displayed on the receiving device.

Regarding claim 19, modified Kumar teaches the device of claim 17 as described above.  Kumar further teaches the following:
wherein the processor is further configured to control the display to display the first screen.  As Kumar shows in Fig. 3, primary content 332 (master screen), which is displayed on sending device 310, is displayed on the receiving device.  

As per claim 22, Kumar teaches the following:
an electronic device, (see Fig. 1, 150), comprising: 
a display, (see Fig. 4, 430); 
a communication system, (see Fig. 1, 160); and 
a processor, (see Fig. 4, 410), configured to: 
connect, through the communication system, to an external device controlling the electronic device.  See Fig. 1, receiving device 150, and Fig. 2, 210-230, for connection from source device to receiving device, 
fetch at least one display region on the display.  See Kumar, Fig. 2, 230, 
based on an application being executed by the external device in a state of being connected to the external device, receive at least one screen comprising at least one of a first screen and at least one second screen of the application being executed by the external device.  As Kumar teaches in paragraph [0048], “Once the NFC link 315 is established, the two devices display the same content” (identify which application is being executed).  Further see Kumar’s paragraphs [0037] and [0038], where a data item is shared “in response to” a NFC link being established, and paragraph [0039], where the NFC tag is generated and transmitted automatically, and 
control the display to display the at least one screen on the at least one display region respectively.  See Kumar Fig. 2, 290, and Fig. 3, 332.  
However, Kumar does not explicitly teach of identifying an application being executed.  In a similar field of endeavor, Marano teaches of a method of displaying information of a mobile device on an external display (see Marano abstract).  As Marano further teaches in paragraphs [0126] and [0127], and corresponding Fig. 6, a resource (application) generates a first user interface for display on a mobile device.  Upon the resource receiving an identification of an external display (mobile device connecting to external display device), the resource generates a second user interface for display on the external display.  Therefore, the resource (application) is “identified” in that the resource is sent the notification because it is executing.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the display sharing of Kumar, with the identification of a currently executing application of Marano.  One of ordinary skill would 

Regarding claim 23, modified Kumar teaches the device of claim 22 as described above.  Kumar further teaches the following:
the processor is further configured to display the at least one screen by expanding the at least one display region.  As may be seen in Fig. 3 of Kumar, the display region of receiving device 320 is much larger than that of sending device 310.  Kumar further teaches in paragraph [0033] of the receiving larger data size versions of the data item.  These teachings are interpreted as an “expanded” display region.

Regarding claim 24, modified Kumar teaches the device of claim 22 as described above.  Kumar further teaches the following:
the processor is further configured to fix a size of the at least one display region and display the at least one screen by reducing a size of the at least one screen.  As Kumar teaches in paragraph [0050], and corresponding Fig. 3, supplemental content items may be transmitted and presented at a reduced scale (fixed size).

Regarding claim 25, modified Kumar teaches the device of claim 22 as described above.  Kumar further teaches the following:
the at least one second screen is associated with the first screen.  As Kumar teaches in paragraph [0037], and corresponding Fig. 2, upon a transfer command 

Regarding claim 26, modified Kumar teaches the device of claim 25 as described above.  Kumar further teaches the following:
the processor is further configured to: control the display to display the first screen and the at least one second screen as different sized screens.  As Kumar teaches in paragraph [0050], and corresponding Fig. 3, primary content 332 is a much larger size than supplemental content 334.  

Regarding claim 27, modified Kumar teaches the device of claim 25 as described above.  Kumar further teaches the following:
the processor is further configured to: detect an input for changing a second screen among the at least one second screen to the first screen, and control the external device to display the second screen.  As Kumar teaches in paragraph [0050], and corresponding Fig. 3, supplemental content may be selected, which results in the supplemental content being requested and shown in a full version (slave to master).  

As per claim 28, the claims limitations are substantially similar to those of claim 16 and are rejected utilizing identical reasoning.

Regarding claims 29-31, modified Kumar teaches the method or claim 28 as described above.  The remaining limitations of claims 29-31 are substantially similar to those of claims 17-19 respectively and are rejected utilizing identical reasoning.

As per claim 34, the claims limitations are substantially similar to those of claim 22 and are rejected utilizing identical reasoning.

Regarding claim 35, modified Kumar teaches the method or claim 34 as described above.  The remaining limitations of claim 35 are substantially similar to those of claim 25 and are rejected utilizing identical reasoning.

Regarding claim 36, modified Kumar teaches the method of claim 16 as described above.  However, Kumar does not explicitly teach of identifying multiple screens of the application and their slave screens.  Marano further teaches the following:
the processor is further configured to, in response to identifying which application is being executed5Appl. No.: 16/259,759Response dated: November 13, 2020 Reply to Office Action of: August 20, 2020on the electronic device and before transmitting the at least one screen, identify multiple screens of the application and their slave screens.  As Marano further teaches in paragraphs [0126] and [0127], and corresponding Fig. 6, a resource (application) generates a first user interface for display on a mobile device.  Upon the resource receiving an identification of an external display (mobile device connecting to external display device), the resource generates a second user interface for display on the external display.  Marano further teaches in paragraph [0124], and corresponding 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the display sharing of Kumar, with the multiple slave windows of Marano.  One of ordinary skill would have been motivated to have made such modification because as Marano teaches in paragraph [0004], such additional screens of an executing application would benefit a user of Kumar when the user wishes to view an application on a larger display area.  Furthermore, as Marano teaches in paragraph [0124], identifying and displaying the slave screens would benefit a user in optimizing the interface based upon the type of display device.

Claims 20, 21, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Marano as applied to claims 16 and 28, and further in view of Yoshida et al. (US 2013/0038793), hereinafter Yoshida.

Regarding claim 20, modified Kumar teaches the device of claim 16 as described above.  However, Kumar does not explicitly teach of a third device.  Yoshida teaches the following:
the processor is further configured to transmit the at least one screen in response to the application being executed by a third electronic device.  As Yoshida shows in Fig. 2b, and corresponding paragraph [0046], up to three portable phone terminals may be 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the single sending device of Kumar, with the multiple possible sending devices of Yoshida.  One of ordinary skill would have been motivated to have made such modification because as Yoshida teaches in paragraph [0005], switching source devices in a multiple device environment, was a well known technique at the time.

Regarding claim 21, modified Kumar teaches the device of claim 20 as described above.  However, as described above, Kumar does not explicitly teach of a third device.  Yoshida teaches the following:
the processor is configured to: in response to an incoming call being received from the third electronic device, control the display to display an incoming call screen and transmit at least one of a call log screen, a contact screen, or a caller detailed screen as the at least one secon screen.  As Yoshida shows in Fig. 9, upon a call being received via the sending device, an incoming call screen is shown on the primary receiving display.  This incoming call screen is shown as a smaller section (slave screen) and shows the number which is calling (caller detailed screen).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the single sending device of Kumar, with the multiple possible sending devices of Yoshida.  One of ordinary skill would have been motivated to have made such modification because as Yoshida teaches in paragraph 

Regarding claims 32 and 33, Kumar teaches the method of claim 28 as described above.  The remaining limitations of claims 32 and 33 are substantially similar to those of claims 20 and 21 respectively and are rejected utilizing identical reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Evans (US 9,345,061), provides stream of video from phone to PC for purpose of controlling phone via PC.
-Aftab et al. (US 2009/0203402), see Fig. 9**


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175





					/WILLIAM L BASHORE/                                                      Supervisory Patent Examiner, Art Unit 2175